DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/2021 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 20-21, 32, 35-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biesinger US 9,138,274.
Claim 20, Biesinger discloses an intramedullary device (Fig 2a-2c) comprising: 
a central bridge region (#18a, #14, and #18b) having a longitudinal axis, a first end, and a second end (left and right ends, Fig 2a), wherein the central bridge region is cylindrical (as seen in Fig 2a, Col 9 lines 13-15) and includes a cannulation (#30a, Fig 2c) that extends along the longitudinal axis and defines a central space (Fig 2c), and a cross-section of an outer portion (#18a or #18b) of the central bridge region taken perpendicular to the longitudinal axis is substantially circular (portion #18a or #18b is cylindrical and has a circular cross section, Fig 2a-2c); 
a first bone engaging feature (left barbs #26) proximal to the first end of the central bridge region (Fig 2a-2c), wherein the first bone engaging feature includes a plurality of barbs (#26) which, in an unbiased condition, flare outwardly from the longitudinal axis of the central bridge region (Fig 2b) and which are capable of being elastically constrained to a constrained condition (Fig 2a) such that the first end of the central bridge region may be advanced into a hole in a first bone fragment when the plurality of barbs are elastically constrained (Fig 2a shows the barbs #26 constrained, Col 8 lines 45-50 where it is made out of nitinol, Col 10 lines 3-40 where it is constrained, cooled, to enter bone and once warmed by the body, the barbs #26 flare outwardly), the plurality of barbs are prevented from being withdrawn from the hole in the first bone fragment when the plurality of barbs are not constrained (Col 10 lines 30-35), wherein each of the plurality of barbs have an outermost surface, a width, a length, a thickness, a proximal end, and a distal end (as seen in Fig 2a-2b), and the width is substantially constant along the length of each of the plurality of barbs from the proximal is constant along that length but that the term “substantially constant” is taken to mean that the width is constant along most/majority of the length, in other words, the width along the entire length does not need to be constant); and 
a second bone engaging feature (right barbs #26) proximal to the second end of the central bridge region (Fig 2a-2b), wherein the second bone engaging feature includes a plurality of barbs (#26), 
wherein the intramedullary device comprises nitinol (Col 8 lines 45-50),
and the plurality of barbs of the first bone engaging feature are flared in a first direction (Fig 2b, flared towards the second bone engaging feature) and the plurality of barbs of the second bone engaging feature are flared in a second direction opposite the first direction (Fig 2b, flared in the opposite direction towards the first bone engaging feature).

Regarding Claim 21, Biesinger discloses  a wire is capable of being located in the central space of the cannulation of the central bridge region (Fig 4a, guide wire #34 extending through the cannulation).

Regarding Claim 32, Biesinger discloses  each of the plurality of barbs of the first bone engaging feature is curved (as seen in Fig 2b, 2c, curved outward in the unbiased condition).


Regarding Claim 35, Biesinger discloses a first barbed end region (where right barbs #26 are located, Fig 2a) substantially parallel with the central bridge region (Fig 2a) comprises the plurality of barbs (#26) of the first bone engaging feature, and the plurality of barbs of the first bone engaging feature and the first barbed end region are a single, integral, monolithic component (as seen in Fig 2a-2c, Col 10 lines 3-6 the barbs and barbed end region are monolithic with each other).

Regarding Claim 36, Biesinger discloses wherein the outermost surface of each of the plurality of barbs (#26) of the first bone engaging feature is substantially smooth (as seen in Fig 2a-2b) and barbless (no additional barbs located on barbs #26).

Regarding Claim 37, Biesinger discloses wherein each of plurality of barbs of the first bone engaging feature are axially aligned with one of the plurality of barbs of the second bone engaging feature along an axis that is substantially parallel to the longitudinal axis (as seen in Fig 2a-2b where the first and second bone engaging features are located opposite each other and axially aligned to each other along axes that are parallel to the longitudinal axis).

Claims 24, 26-28, 31, 38-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Biesinger US 9,138,274.
Regarding Claim 24, Biesinger discloses an intramedullary device (Fig 2a-2c) comprising: 

 a first bone engaging feature (left barbs #26) proximal to the first end of the central bridge region (Fig 2a), wherein the first bone engaging feature includes a plurality of barbs (#26) which, in an unbiased condition, flare outwardly from the longitudinal axis of the central bridge region (as seen in Fig 2b) and which are capable of being elastically constrained to a constrained condition (Fig 2a) such that the first end of the central bridge region may be advanced into a hole in a first bone fragment when the plurality of barbs are elastically constrained (Fig 2a shows the barbs #26 constrained, Col 8 lines 45-50 where it is made out of nitinol, Col 10 lines 3-40 where it is constrained, cooled, to enter bone and once warmed by the body, the barbs #26 flare outwardly), the plurality of barbs are prevented from being withdrawn from the hole in the first bone fragment when the plurality of barbs are not constrained (Col 10 lines 30-35), wherein each of the plurality of barbs have an outermost surface, a width, a length, a thickness, a proximal end, and a distal end (as seen in Fig 2a-2b), and the width is substantially constant along the length of each of the plurality of barbs from the proximal end to the distal end (Fig 2a-2b, the width is substantially constant along most/majority of the length) (it is noted that applicant is not claiming that the width is constant along that length but that the term “substantially constant” is taken to mean that the width is 
a second bone engaging feature (right barbs #26) proximal to the second end of the central bridge region (Fig 2a-2b), wherein the second bone engaging feature includes a plurality of barbs (#26),
wherein the plurality of barbs of the first bone engaging feature are flared in a first direction (Fig 2a, flared towards the second bone engaging feature)  and the plurality of barbs of the second bone engaging feature are flared in a second direction opposite to the first direction (Fig 2a, flared in the opposite direction towards the first bone engaging feature).
 Regarding Claim 26, Biesinger discloses each of the plurality of barbs (#26) of the second bone engaging feature includes an outer edge that is able to engage the bone (Col 10 lines 30-35).

Regarding Claim 27, Biesinger discloses wherein the intramedullary device comprises nitinol (Col 8 lines 45-50).

Regarding Claim 28, Biesinger discloses  a wire is capable can be located in the central space of the cannulation of the central bridge region (Fig 4a, guide wire #34 extending through the cannulation).

Regarding Claim 31, Biesinger discloses a cross-section of an outer portion (#18a or #18b) of the central bridge region taken perpendicular to the longitudinal axis is 

Regarding Claim 38, Biesinger discloses a first barbed end region (where right barbs #26 are located, Fig 2a) substantially parallel with the central bridge region (Fig 2a) comprises the plurality of barbs (#26) of the first bone engaging feature, and the plurality of barbs of the first bone engaging feature and the first barbed end region are a single, integral, monolithic component (as seen in Fig 2a-2c, Col 10 lines 3-6 the barbs and barbed end region are monolithic with each other).

Regarding Claim 39, Biesinger discloses wherein the outermost surface of each of the plurality of barbs (#26) of the first bone engaging feature is substantially smooth (as seen in Fig 2a-2b) and barbless (no additional barbs located on barbs #26).

Regarding Claim 40, Biesinger discloses wherein each of plurality of barbs of the first bone engaging feature are axially aligned with one of the plurality of barbs of the second bone engaging feature along an axis that is substantially parallel to the longitudinal axis (as seen in Fig 2a-2b where the first and second bone engaging features and their barbs #26 are located opposite each other and axially aligned to each other along axes that are parallel to the longitudinal axis).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Biesinger US 9,138,274 in view of Nelson US 2006/0264952.
Biesinger discloses the claimed invention as discussed above but does not disclose wherein the distal end of the plurality of barbs of the first bone engaging feature is flat.
Nelson discloses an intramedullary device (Fig 1a-1b) having a bone engaging feature in the form of barbs (#442, Figs 4a-4f) made of nitinol (paragraph 88) that goes from an unconstrained configuration (Fig 4d-4f) to a constrained configuration (Fig 4a-4d) for insertion into bone ()having a width, a length and a thickness (Fig 4a-4f), the width is substantially constant along the length (Fig 4a-4f), a distal end of the barb is flat (see Fig 4a-4b, the tip/distal end is flat/straight) and is adapted to engage and interdigitate into bone and help anchor the device (paragraph 15, 88, 92).
.


Claims 34, 41-44 are rejected under 35 U.S.C. 103 as being unpatentable over Biesinger US 9,138,274 in view of Nelson US 2006/0264952.
Regarding Claim 34, Biesinger discloses an intramedullary device (Fig 2a-2c) comprising:
a central bridge region (#18a) having a longitudinal axis (Fig 2a-2b), a first end, and a second end (left and right ends), wherein the central bridge region is cylindrical (as seen in Fig 2a, Col 9 lines 10-13) and includes a cannulation (#30a, Fig 2c) that extends along the longitudinal axis and defines a central space (as seen in Fig 2c), the cannulation has a substantially constant inner diameter (Fig 2c, Col 9 lines 10-13 where it is cylindrical), and a cross-section of an outer portion of the central bridge region taken perpendicular to the longitudinal axis is substantially circular (central bridge region #18a is cylindrical and has a circular cross section, Fig 2a-2c);
a first bone engaging feature (left barbs #26) proximal to the first end of the central bridge region (Fig 2a-2c) (it is noted that the term “proximal to” is taken to be “very near; close” https://www.thefreedictionary.com/proximate), wherein the first bone engaging feature includes a plurality of barbs (#26) which, in an unbiased condition, 
a second bone engaging feature (right barbs #26) proximal to the second end of the central bridge region (Fig 2a-2b, as discussed above with the term “proximal to”, right barbs #26 are very near, close to the second end), wherein the second bone engaging feature includes a plurality of barbs (#26),
wherein the intramedullary device comprises nitinol (Col 8 lines 45-50).

Regarding Claim 41, Biesinger discloses wherein the plurality of barbs of the first bone engaging feature are flared in a first direction (Fig 2b, flared towards the second bone engaging feature) and the plurality of barbs of the second bone engaging feature are flared in a second direction opposite the first direction (Fig 2b, flared in the opposite direction towards the first bone engaging feature).


Claim 42, Biesinger discloses a first barbed end region (where right barbs #26 are located, Fig 2a) substantially parallel with the central bridge region (Fig 2a) comprises the plurality of barbs (#26) of the first bone engaging feature, and the plurality of barbs of the first bone engaging feature and the first barbed end region are a single, integral, monolithic component (as seen in Fig 2a-2c, Col 10 lines 3-6 the barbs and barbed end region are monolithic with each other).

Regarding Claim 43, Biesinger discloses wherein the outermost surface of each of the plurality of barbs (#26) of the first bone engaging feature is substantially smooth (as seen in Fig 2a-2b) and barbless (no additional barbs located on barbs #26).

Regarding Claim 44, Biesinger discloses wherein each of plurality of barbs of the first bone engaging feature are axially aligned with one of the plurality of barbs of the second bone engaging feature along an axis that is substantially parallel to the longitudinal axis (as seen in Fig 2a-2b where the first and second bone engaging features are located opposite each other and axially aligned to each other along axes that are parallel to the longitudinal axis).
Biesinger discloses the claimed invention as discussed above but does not disclose and each of the plurality of barbs has a substantially flat distal end.
Nelson discloses an intramedullary device (Fig 1a-1b) having a bone engaging feature in the form of barbs (#442, Figs 4a-4f) made of nitinol (paragraph 88) that goes from an unconstrained configuration (Fig 4d-4f) to a constrained configuration (Fig 4a-4d) for insertion into bone ()having a width, a length and a thickness (Fig 4a-4f), the 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the distal end of barbs of the first bone engaging feature of Biesinger to be flat in view of Nelson because this provides a known alternative configuration for the barbs to engage and interdigitate into bone and help anchor the device.


Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant is welcome to contact the examiner if he/she has any questions. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773